Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/21, 03/09/22, 11/02/22 were filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 11/01/22 is acknowledged.  Claims #13-20 to non-elected method have been withdrawn. The traversal is on the ground(s) that Examiner has failed to establish that the asserted Species I and II are distinct. Restriction Requirement is thus improper.  
	
This is not found persuasive because the restriction requirements filed with respect claims #1-20 was not based on a species but is clearly based on related methods as explicitly stated in the restriction requirement filed on 09/01/22. 

The Examiner maintains the position that the methods filed, although related, represent two separate methods that would produce separate devices. For these reasons the Examiner takes the position that a rejection is proper.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim #3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The Examiner notes that the present claim #3 states a method “a first etching gas for etching the second inter-layer dielectric and the first inter-layer dielectric, and a second etching gas for etching the dielectric capping layer” and is dependent on claim #2, which states a method, “wherein the second inter-layer dielectric, the dielectric capping layer, and the first inter-layer dielectric are etched using a same process gas” . The Examiner takes the position that the conditions of claim #3 contradicts the requirements of claim #2 of which it depends. For examination purposes the Examiner will take the position that the applicant intended for the requirements of claim #2 to be the controlling conditions (i.e. “wherein the second inter-layer dielectric, the dielectric capping layer, and the first inter-layer dielectric are etched using a same process gas”) and examine claim #3 in the light of these conditions. Correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 4, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al.,  (U.S. Pub. No, 2017/0084721), hereinafter referred to as "Hung” and in view of GU et al., (U.S. Pub. No. 2020/0388693), hereinafter referred to as "Gu".


Hung shows, with respect to claim #1, method comprising: forming a dummy gate stack (fig. #2, item 120) on a semiconductor fin (fig. #2, item 120); forming gate spacers (fig. #2, item 124) on sidewalls of the dummy gate stack (paragraph 0016) forming a first inter-layer dielectric (fig. #5, item 200), with the gate spacers and the dummy gate stack being in the first inter-layer dielectric (paragraph 0017); removing the dummy gate stack to form a trench between the gate spacers; forming a replacement gate stack in the trench (paragraph 0017); depositing a dielectric capping layer (fig. #4, item 131), wherein a bottom surface of the dielectric capping layer contacts a first top surface of the replacement gate stack (paragraph 0018); depositing a second inter-layer dielectric (fig. #5, item 220) (paragraph 0020) over the dielectric capping layer (fig. #5, 12item 131); and forming a source/drain contact plug (fig. #12, item 245) extending into the second inter-layer dielectric (fig. #125, item 220), the dielectric capping layer (fig. #12, item 131), and the first inter-layer dielectric (fig. #125, item 220)  (paragraph 0024-0025). 

Hung substantially shows the claimed invention shown in the rejection above.
Hung fails to show, with respect to claim #1, a method wherein the capping in layer contacts both the top surface of the gate structure and top surface of the inter-layer dielectric structure.
Gu teaches, with respect to claim #1, a method wherein a capping layer (fig. #1b, item 120) overlaying the top surface of the gate structure (fig. #1b, item 108) and the top surface of an ILD layer (fig. #1b, item 114)  (paragraph 0025).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein the capping in layer contacts both the top surface of the gate structure and top surface of the inter-layer dielectric structure, into the method of Hung, with the motivation that this provides a predominantly oxide rich layer, that maintains the strong oxide-oxide adhesion at the interface to prevent potential diffusion of conductive material from the gate structure, as taught by Gu.

Hung shows, with respect to claim #4, a method further comprising: before the first inter-layer dielectric (fig. #3, item 200) is formed (paragraph 0017), depositing a contact etch stop layer, wherein the contact etch stop layer (CESL, fig. #2, item 126) (paragraph 0016) contacts a source/drain ( fig. #2, item 125) region on a side of the replacement gate stack (fig. #2, item 120) (paragraph 0016), and wherein the first etching process is stopped on the contact etch stop layer (paragraph 0022).

Hung show, with respect to claim #7, a method wherein the forming the dielectric capping layer (fig. #4, item 131) comprises depositing a non-oxygen-containing dielectric layer (fig. #4, item #131, silicon nitride) (paragraph 0018), and the depositing the second inter-layer dielectric (fig. #4, item #200, silicon oxide) comprises depositing an oxygen-containing dielectric layer (paragraph 0017).

Hung shows, with respect to claim #8, a method wherein the forming the dielectric capping layer comprises depositing silicon nitride (fig. #4, item #131, silicon nitride) (paragraph 0018).

Hung shows, with respect to claim #9, a method wherein the forming the dielectric capping layer (fig. #2, item 123) comprises depositing silicon carbide (paragraph 0016).

Hung fails to show, with respect to claim #10, a method wherein the dielectric capping layer has a thickness in a range between about 3 nm and about 5 nm.

Gu teaches, with respect to claim #10, a method wherein the dielectric capping layer  (fig. #2, item 220)  has a thickness in a range between about 3 nm and about 5 nm (paragraph 0038).
The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from about 3 nm and about 5 nm in order to be considered “about” 3 nm and “about” 5 nm . The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is about 3 nm and about 5 nm) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein the dielectric capping layer has a thickness in a range between about 3 nm and about 5 nm, into the method of Hung, with the motivation that this allows the layer to provide characteristics of separation as well as isolation without inhibiting the size requirements of the design, as taught by Gu.

Hung fails to show, with respect to claim #11, a method wherein the depositing the dielectric capping layer is performed using a process selected from atomic layer deposition, chemical vapor deposition, and physical vapor deposition.

Gu teaches, with respect to claim #11, a method wherein the depositing the dielectric capping layer (fig. #2, item 220) is performed using a chemical vapor deposition (CVD) (paragraph 0097). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method wherein the depositing the dielectric capping layer is performed using a process selected from atomic layer deposition, chemical vapor deposition, and physical vapor deposition, into the method of Hung, with the motivation that this produces high quality, high-performance, solid materials, as taught by Gu.

Hung shows, with respect to claim #12, a method wherein the forming the replacement gate stack comprises: depositing a gate dielectric layer (fig. #4, item 121) (paragraph 0016) and stacked conductive layers (fig. #4, item 128, 130) (paragraph 0018) into the trench (fig. #4, item 127) (paragraph 0017); and performing a planarization process to remove excess portions of the gate dielectric layer and the stacked conductive layers (paragraph 0017), wherein the dielectric capping layer (fig. #5, item 220) is deposited on the planarized top surface of the stacked conductive layers (paragraph 0020).

//
Claim #2, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al.,  (U.S. Pub. No, 2017/0084721), hereinafter referred to as "Hung” and in view of GU et al., (U.S. Pub. No. 2020/0388693), hereinafter referred to as "Gu" as shown in the rejection of claim #1 and in further view of Gu et al., (U.S. Pub. No. 2020/0013678), hereinafter referred to as "Gu(2)".

Hung as modified Gu by substantially shows the claimed invention as shown above in the rejection of claim #1.
Hung as modified Gu fails to show, with respect to claim #2, a method wherein the forming the source/drain contact plug comprises: performing a first etching process to etch the second inter-layer dielectric, the dielectric capping layer, and the first inter-layer dielectric to form a contact opening, wherein the second inter-layer dielectric, the dielectric capping layer, and the first inter-layer dielectric are etched using a same process gas.

Gu(2) teaches, with respect to claim #2, a method wherein a cap layer (fig. #5, item 112) and ILD layers (fig. # 5, item 116 and 114), which may consist of the same materials, are etched by any chosen means of removal to produce a trench (fig. #6, item 162) (paragraph 0050-0052).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein the forming the source/drain contact plug comprises: performing a first etching process to etch the second inter-layer dielectric, the dielectric capping layer, and the first inter-layer dielectric to form a contact opening, wherein the second inter-layer dielectric, the dielectric capping layer, and the first inter-layer dielectric are etched using a same process gas, into the method of Hung as modified Gu, with the motivation this allows the provide method of removal to yield a fast, economical and surface require result needed for the required design, as taught by Gu(2).

Hung as modified Gu fails to show, with respect to claim #5, a method wherein the first etching process is not stopped on the dielectric capping layer and the first inter-layer dielectric.

Gu(2) teaches, with respect to claim #5, a method wherein an ILD (fig. #6, item 116) (paragraph 0041) is deposited over a capping/barrier layer (fig. #6 item 110, item 112) (paragraph 0037, 0050) which is deposited over a first ILD (fig. #13, item 210, consisting of silicon oxide) (paragraph 0037) which is over and in contact with a source/drain area (paragraph 0051-0052) and contact openings (fig. #6, items 160, 164) are formed (paragraph 0051). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein the first etching process is not stopped on the dielectric capping layer and the first inter-layer dielectric, into the method of Hung as modified Gu, with the motivation this allows for communication with the source/drain areas, as taught by Gu(2).

Hung as modified Gu fails to show, with respect to claim #6, a method further comprising: etching the second inter-layer dielectric and the dielectric capping layer to form a gate contact opening, wherein the second inter-layer dielectric and the dielectric capping layer are etched in a continuous etching process using a same process gas; and forming a gate contact plug filling the gate contact opening.

Gu(2) teaches, with respect to claim #6, a method further comprising forming a contact openings (fig. #6, items 160) through ILD layer (fig. #6, item 116) (paragraph 0041) a capping/barrier layer (fig. #6 item 110, item 112) (paragraph 0037, 0050) above the gate structure (fig. #6, item 120) (paragraph 0048) wherein the etching process may include any known method of removal (paragraph 0044, 0046).

The Examiner notes that Gu(2) fails to explicitly say that that process is done with a gas. However, the Examiner notes the following;
No specific gases or processes that use gases to etch has been shown in the presently claim subject matter.
Gu(2) shows a plethora of methods to etch that require gas mixtures to be carried out.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a method further comprising: etching the second inter-layer dielectric and the dielectric capping layer to form a gate contact opening, wherein the second inter-layer dielectric and the dielectric capping layer are etched in a continuous etching process using a same process gas; and forming a gate contact plug filling the gate contact opening, into the method of Hung as modified Gu, with the motivation this allows the surface areas of the trench locations to achieve designed need characteristics, as taught by Gu(2).


///
Claim #3 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al.,  (U.S. Pub. No, 2017/0084721), hereinafter referred to as "Hung” and in view of GU et al., (U.S. Pub. No. 2020/0388693), hereinafter referred to as "Gu" as shown in the rejection of claim #1 and in further view of Cheng et al., (U.S. Pub. No. 2015/0108589), hereinafter referred to as "Cheng".

Hung as modified Gu substantially shows the claimed invention as shown above in the rejection of claim #1.

Hung as modified Gu fails to show, with respect to claim #3, a method wherein the same process gas comprises a first etching gas for etching the second inter-layer dielectric and the first inter-layer dielectric, and a second etching gas for etching the dielectric capping layer

Cheng teaches, with respect to claim #3, a method wherein a third ILD (fig. #13, item 710, consisting of silicon nitride) (paragraph 0050) is deposited over a capping/barrier layer (fig. #4 & 13, item 310, consisting of aluminum oxide) (paragraph 0039) which is deposited over a first ILD (fig. #13, item 210, consisting of silicon oxide) (paragraph 0037) which is over and in contact with a source/drain area (paragraph 0051-0052). 

The Examiner notes that Cheng fails to state explicitly different etching gas for the various layers. However, the Examiner notes that the present claim language fails to show specific gas or mixture of gases that could/would be used in a recipe to selectively etch the claimed areas. Also, the present claims fail to teach a specific material or difference in material that would  require a specific gas or mixture of gases to provide a selective etching process. Furthermore, as shown above in the 112 rejection of the claim, there seems to be a contradiction in methods claimed when considering claim #3 as it is dependent on claim #2. For this reasons, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein the same process gas comprises a first etching gas for etching the second inter-layer dielectric and the first inter-layer dielectric, and a second etching gas for etching the dielectric capping layer, into the method of Gu as modified by Hung, with the motivation this assist in the protection of the underline layers while polishing is performed and can be removed to perform further processing steps, as taught by Boyed.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
11/14/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815